       Case 5:20-mc-80156-JD Document 47-1 Filed 04/01/21 Page 1 of 3



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304
     Telephone: 650.838.4300
 4   Facsimile: 650.838.4350

 5   Attorney for Respondent and Non-Party Google LLC

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10
     IN RE EX PARTE APPLICATION OF                    Case No. 20-mc-80156-JD
11   TATIANA AKHMEDOVA,
                                                      SUPPLEMENTAL DECLARATION OF
12                                                    JULIE E. SCHWARTZ IN SUPPORT OF
                          Applicant.                  RESPONDENT AND NON-PARTY
13                                                    GOOGLE LLC’S NOTICE OF MOTION
                                                      AND RENEWED MOTION DE NOVO
14                                                    DETERMINATION OF DISPOSITIVE
                                                      MATTER REFERRED TO MAGISTRATE
15                                                    JUDGE OR, IN THE ALTERNATIVE, FOR
                                                      RELIEF FROM NONDISPOSITIVE
16                                                    ORDER OF MAGISTRATE JUDGE
17                                                    Date:    May 6, 2021
                                                      Time:    10:00 a.m.
18
                                                      Judge: Hon. James Donato
19                                                    Courtroom 11, 19th floor

20

21

22

23

24

25

26

27

28
                                                       -1-
                                         SUPPL. DECL. OF J. SCHWARTZ ISO GOOGLE’S RENEWED MOTION DE NOVO
                                                                                   CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47-1 Filed 04/01/21 Page 2 of 3



 1          I, Julie E. Schwartz, hereby declare as follows:

 2          1.        I am a partner at the law firm of Perkins Coie LLP. I have been retained as outside

 3   counsel for Respondent Google, LLC (“Google”) in connection with the subpoena issued to it by

 4   Applicant Tatiana Akhmedova (“Applicant”). I make this declaration based upon personal

 5   knowledge, and if called upon to do so, I could and would testify competently to the facts set

 6   forth herein.

 7          2.        Attached hereto as Exhibit A is a true and correct copy of the transcript of the

 8   hearing before this Court on December 9, 2020, regarding Google’s motion to quash Applicant’s

 9   subpoena.

10          3.        Consistent with the Court’s instructions at the December 9 hearing, I provided

11   Applicant’s counsel with a draft of Google’s proposed modifications to ECF No. 30 (the “Order”)

12   by email on December 28, 2020. A true and correct copy of this document is attached hereto as

13   Exhibit B.

14          4.        Throughout January 2021, I exchanged emails with Applicant’s counsel regarding

15   Google’s proposed changes. True and correct copies of these email exchanges are attached hereto

16   as Exhibit C. On January 29, 2021, my colleague, Michael Bleicher, and I met and conferred

17   with Applicant’s counsel by videoconference for one hour regarding Google’s proposed

18   modifications.

19          5.        Based on Applicant’s counsel’s representations during the January 29, 2021 meet

20   and confer videoconference, Mr. Bleicher provided Applicant’s counsel with a revised set of

21   proposed modifications to the Order by email on February 19, 2021. A true and correct copy of

22   this proposal is attached hereto as Exhibit D.

23          6.        I discussed Google’s revised proposed modifications with Applicant’s counsel by

24   email in March 2021. True and correct copies of these email exchanges are attached hereto as

25   Exhibit E. The parties were ultimately unable to agree on all but one of Google’s proposed

26

27

28
                                                        -2-
                                                 DECL. OF J. SCHWARTZ ISO GOOGLE’S RENEWED MOTION DE NOVO
                                                                                    CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47-1 Filed 04/01/21 Page 3 of 3



 1   modifications. The parties did agree to a proposed modification that expressly limits the Order to

 2   the unique facts of the case.

 3              7.     Based on Applicant’s counsel’s representations in the above-referenced email

 4   exchanges and meet and confer, Google made additional revisions to its proposed modifications

 5   to the Order. A true and correct copy of Google’s final proposed modifications to the Order,

 6   which include the modification to which Applicant agrees, is attached hereto in “redline” format

 7   as Exhibit F. The modification to which Applicant agrees is on page 8 of Exhibit F (“The Court

 8   emphasizes that this Order is limited to the facts and circumstances in this rather unique case, and

 9   is not intended to be representative of any production obligations vel non for Google in other

10   case.”).

11              8.       A true and correct copy of the transcript of the parties’ November 24, 2020

12   hearing before Magistrate Judge DeMarchi regarding Google’s motion to quash is attached hereto

13   as Exhibit G.

14              I declare under penalty of perjury that the foregoing is true and correct.

15

16              Executed this 1st day of April, 2021, in Seattle, Washington.

17
                                                              By:     /s/ Julie E. Schwartz
18                                                                     Julie E. Schwartz
19

20

21

22

23

24

25

26

27

28
                                                          -3-
                                                   DECL. OF J. SCHWARTZ ISO GOOGLE’S RENEWED MOTION DE NOVO
                                                                                      CASE NO. 20-MC-80156-JD
